291 F.2d 745
UNITED STATES of Americav.Charles A. PATTI, Appellant.
No. 13585.
United States Court of Appeals Third Circuit.
Submitted June 19, 1961.
Decided June 27, 1961.

Charles A. Patti, pro se.
Chester A. Weidenburner, U. S. Atty., Sidney M. Franzblau, Asst. U. S. Atty., Newark, N. J., for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court for the District of New Jersey denying a motion to vacate the criminal judgment under 28 U.S.C. § 2255 and a correction of the court's order in its sentence from "consecutive with" to "consecutive to." We have given the appellant's claim, which he has made without the help of counsel, careful attention. There is no merit to the points he raises. If changed circumstances entitled him to clemency that must come from other than the Judicial Department of the Government.


2
The judgment is affirmed.